Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            Examiner’s Statement of Reasons for Allowance
Claims 1-15 are allowed because the prior art fail to teach a device and method for temperature monitoring of a cryopreserved biological sample, comprising
a)    a sample container with a receiving space for receiving a biological sample; and
b)    at least one chamber, an inner space of which is not fluidically connected to the receiving space and is at least partially filled with an indicator substance boiling temperature or a sublimation temperature of which lies in a range from -10°C to -140°C, wherein the at least one chamber comprises at least one opening via which the indicator substance can escape from the inner space of the chamber in a case of exceeding of the boiling temperature or the sublimation, in combination with the remaining limitations of claims 2-15.
Dip (U.S. 7415939) discloses the device in the field of applicant’s endeavor. Dip teaches an indicating substance escaping from the inner space of the device, however, Dip does not teach a biological sample in a receiving space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             March 25, 2021